Name: Commission Regulation (EC) No 1612/96 of 7 August 1996 concerning the stopping of fishing for anglerfish by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 No L 200/2 EN Official Journal of the European Communities 9 . 8 . 96 COMMISSION REGULATION (EC) No 1612/96 of 7 August 1996 concerning the stopping of fishing for anglerfish by vessels flying the flag of Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy ('), as last amended by Regulation (EC) No 2870/95 (2), and in parti ­ cular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3074/95 of 22 December 1995 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1996 and certain conditions under which they may be fished (3), as last amended by Regulation (EC) No 1088/96 (4), provides for anglerfish quotas for 1996; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission, catches of anglerfish in the waters of ICES division VIII a, b, d by vessels flying the flag of Belgium or registered in Belgium have reached the quota allocated for 1996; whereas Belgium has prohibited fishing for this stock as from 14 July 1996; whereas it is therefore necessary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of anglerfish in the waters of ICES division VIII a, b, d by vessels flying the flag of Belgium or regis ­ tered in Belgium are deemed to have exhausted the quota allocated to Belgium for 1996. Fishing for anglerfish in the waters of ICES division VIII a, b, d by vessels flying the flag of Belgium or regis ­ tered in Belgium is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the above mentioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 14 July 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 August 1996. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . I1) OJ No L 301 , 14. 12. 1995, p. 1 . (3) OJ No L 330 , 30. 12. 1995, p. 1 . (*) OJ No L 144, 18 . 6. 1996, p. 1 .